UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


    SERVICE EMPLOYEES
    INTERNATIONAL UNION NATIONAL
    INDUSTRY PENSION FUND, et al.,

                            Plaintiffs,
                                                               Civil Action No. 22-cv-249 (TSC/GMH)
        v.

    UPMC McKEESPORT,

                            Defendant.


                                MEMORANDUM OPINION & ORDER

         Before the Court is Defendant UPMC McKeesport’s (“Defendant” or “UPMC”) Motion to

Stay this case, a delinquent pension contribution action brought by Service Employees

International Union National Industry Pension Fund (the “Pension Fund” or the “Fund”) and its

Board of Trustees (collectively, “Plaintiffs”) under Section 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1145. 1 ECF No. 6. For the reasons that

follow, the motion to stay is denied. 2

                                           I.       BACKGROUND

         Plaintiffs allege that UPMC, a hospital outside Pittsburgh, has for many years failed to

make pension contributions as required by UPMC’s collective bargaining agreement (“CBA”)




1
 Judge Tanya S. Chutkan referred this case to the undersigned for full case management in accordance with Local
Civil Rule 72.2(a). See Minute Order (April 7, 2022).
2
  The relevant docket entries for purposes of this Memorandum Opinion and Order are: (1) Plaintiffs’ Complaint
(ECF No. 1); (2) UPMC’s motion to stay (ECF No. 6); (3) Plaintiffs’ opposition to the motion to stay (ECF No. 11);
(4) UPMC’s reply to Plaintiffs’ opposition to the motion to stay (ECF No. 12); and (5) the parties’ Joint Status Report
(ECF No. 26). The page numbers cited herein are those assigned by the Court’s CM/ECF system.
with its nurses, which was negotiated and agreed to with the nurses’ union, SEIU Healthcare

Pennsylvania CTW, CLC (the “Union”). See ECF No. 1.

       The motion to stay is premised largely on the fact that, hours before Plaintiffs filed this

action, UPMC filed a complaint for a declaratory judgment in the Western District of Pennsylvania

against the Pension Fund and the Union (the “Declaratory Judgment Action”). See Complaint,

UPMC McKeesport v. Service Employees International Union National Industry Pension Fund,

et al., No. 2:22-cv-178 (W.D.P.A. Feb. 1, 2022), ECF No. 1. The Declaratory Judgment Action

sought a declaration that UPMC does not owe any additional payments to the Pension Fund beyond

those already contributed. See id. at 10–11. UPMC argues that, for reasons of judicial economy,

this case should be stayed pending the resolution of the Declaratory Judgment Action because the

outcome there may determine whether it has any obligations to the Pension Fund in this case. ECF

No. 6-3 at 2–4. The Pension Fund opposes a stay, contending that a pause here is unnecessary,

both because the Declaratory Judgment Action is jurisdictionally infirm and therefore the court

there may not reach a merits resolution that would have any simplifying effect on this case, and

because even if UPMC prevails in the Declaratory Judgment Action, the parties would still have

to return to this Court to address unadjudicated claims. ECF No. 11 at 5–13. The Pension Fund

also says that allowing the Declaratory Judgment Action to proceed first would contravene

ERISA’s intent to provide fund administrators with greater choice in where to bring collection

actions. Id. at 4–5.

       Following the completion of briefing on the motion to stay, the parties turned their attention

to the Declaratory Judgment Action. The Pension Fund and the Union (the defendants in the

Declaratory Judgment Action) moved to dismiss, arguing that UPMC lacked standing to assert

some of its claims and that the court lacked subject matter jurisdiction to hear them. See UPMC




                                                 2
McKeesport v. Serv. Emps. Int’l Union Nat’l Indus. Pension Fund, No. 22-cv-178, 2022 WL

1620075, at *2–3 (W.D. Pa. May 23, 2022) (hereinafter “UPMC I”). The court in the Western

District of Pennsylvania granted the motion, but did so without prejudice and allowed UPMC (the

plaintiff in the Declaratory Judgment Action) to amend its complaint. Id. at *4. UPMC filed an

amended complaint, but it fared no better, and the claims against the Pension Fund were again

dismissed—this time with prejudice. UPMC McKeesport v. Serv. Emps. Int’l Union Nat’l Indus.

Pension Fund, No. 22-cv-178, 2022 WL 3042659, at *6 (W.D. Pa. Aug. 2, 2022) (hereinafter

“UPMC II”). UPMC was given until August 16, 2022, to file a second amended complaint against

the Union, but did not do so. See Order, UPMC McKeesport v. Service Employees International

Union National Industry Pension Fund, et al., No. 22-cv-178 (W.D.P.A. Aug. 2, 2022), ECF No.

40.

       On August 13, 2022, this Court instructed the parties to submit “a joint report outlining

their view(s) on the impact” of the Declaratory Judgment Action on UPMC’s motion to stay.

Minute Order (Aug. 13, 2022). In response, UPMC simply noted that the Declaratory Judgment

Action “has been dismissed, subject to appeal.” ECF No. 26 at 1. The Pension Fund argued that

the dismissal of the Declaratory Judgment Action rendered the motion to stay moot because UPMC

sought a stay of this case only “‘until [the] resolution of [UPMC’s] declaratory judgment action.’”

Id. at 1–2 (quoting ECF No. 3 at 2). Thus, according to the Pension Fund, even had the stay been

granted, the stay “would have terminated on its own terms” with the dismissal of the Declaratory

Judgment Action. Id. at 2.

                                 II.     LEGAL STANDARD

       A district court has “broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). In “the exercise of [its]




                                                3
judgment,” the court must “‘weigh competing interests and maintain an even balance’ between the

court’s interests in judicial economy and any possible hardship to the parties.” Belize Soc. Dev.

Ltd. v. Gov’t of Belize, 668 F.3d 724, 732–33 (D.C. Cir. 2012) (quoting Landis v. N. Am. Co., 299

U.S. 248, 254–55 (1936)). So, while federal courts have a “virtually unflagging obligation . . . to

exercise the jurisdiction given them,” Colo. River Water Conservation Dist. v. United States, 424

U.S. 800, 817 (1976), a party may be required “to submit to delay not immoderate in extent and

not oppressive in its consequences if . . . convenience will thereby be promoted,” Landis, 299 U.S.

at 256. However, a “stay is immoderate and hence unlawful unless so framed in its inception that

its force will be spent within reasonable limits, so far at least as they are susceptible of prevision

and description.” Id. at 257. “Ordering a stay of ‘indefinite duration in the absence of a pressing

need’ would amount to an abuse of discretion.” Hulley Enters. Ltd. v. Russian Fed’n, No. 14-cv-

1996, 2022 WL 1102200, at *4 (D.D.C. Apr. 13, 2022) (quoting Belize Social Dev. Ltd., 668 F.3d

at 732).

       Consistent with these principles, a court “‘may, with propriety, find it is efficient for its

own docket and the fairest course for the parties to enter a stay of an action before it, pending

resolution of independent proceedings which bear upon the case.’” United States v. Honeywell

Int’l, Inc., 20 F. Supp. 3d 129, 132 (D.D.C. 2013) (quoting IBT/HERE Emp. Representatives’

Council v. Gate Gourmet Div. Ams., 402 F. Supp. 2d 289, 292 (D.D.C. 2005)). Although “no

precise rule has evolved” to govern such situation where parallel litigation that is factually related

is ongoing in another forum, the general principle is that courts should “avoid duplicative

litigation.” Colo. River, 424 U.S. at 817. This Circuit follows the well-established rule that

“‘[w]here two cases between the same parties on the same cause of action are commenced in two

different federal courts, the one which is commenced first is to be allowed to proceed to its




                                                  4
conclusion first.’” Wash. Metro. Area Transit Auth. v. Ragonese, 617 F.2d 828, 830 (D.C. Cir.

1980) (quoting Speed Prods. Co. v. Tinnerman, 171 F.2d 727, 729 (D.C. Cir. 1948)). However,

the first-to-file rule is not applied mechanically, and must give way if the second-filed action

deserves priority. See Columbia Plaza Corp. v. Sec. Nat’l Bank, 525 F.2d 620, 628 (D.C. Cir.

1975). That said, “considerations of comity and orderly administration of justice dictate that two

courts of equal authority should not hear the same case simultaneously.” Ragonese, 617 F.2d at

830; see also Columbia Plaza, 525 F.2d at 626 (“Sound judicial administration counsels

against . . .the wasteful expenditure of energy and money incidental to separate litigation of

identical issues should be avoided.”). Further, “a stay of the proceedings in one case is justifiable

even where the parallel proceedings ‘may not settle every question of fact and law,’ but would

settle some outstanding issues and simplify others.” Bridgeport Hosp. v. Sebelius, No. 09-cv-

1344, 2011 WL 862250, at *1 (D.D.C. Mar. 10, 2011) (quoting Landis, 299 U.S. at 256); see also

Hulley Enters. Ltd. v. Russian Fed’n, 211 F. Supp. 3d 269, 276 (D.D.C. 2016) (“[A] stay may be

warranted where the resolution of other litigation will likely ‘narrow the issues in the pending

cases and assist in the determination of the questions of law involved.’” (quoting Landis, 299 U.S.

at 254)).

       “The proponent of a stay bears the burden of establishing its need.” Clinton, 520 U.S. at

708; see also 9REN Holding S.A.R.L. v. Kingdom of Spain, No. 19-cv-1871, 2020 WL 5816012,

at *2 (D.D.C. Sept. 30, 2020). “[I]f there is even a fair possibility that the stay . . . will work

damage to some one else,” the movant “must make out a clear case of hardship or inequity in being

required to go forward.” Landis, 299 U.S. at 255. Ultimately, a court’s stay order “must be

supported by ‘a balanced finding that such need overrides the injury to the party being stayed.’”

Belize Soc. Dev., 668 F.3d at 732 (quoting Dellinger v. Mitchell, 442 F.2d 782, 787 (D.C. Cir.




                                                 5
1971)). So, to determine whether a stay should issue, courts consider “(1) harm to the nonmoving

party if a stay does issue; (2) the moving party’s need for a stay—that is, the harm to the moving

party if a stay does not issue; and (3) whether a stay would promote efficient use of the court’s

resources.” Ctr. for Biological Diversity v. Ross, 419 F. Supp. 3d 16, 20 (D.D.C. 2019).

                                       III.   DISCUSSION

       The motion to stay is denied, as the Declaratory Judgment Action—the cornerstone of

UPMC’s arguments in favor of pausing this case—has been dismissed. See UPMC I, 2022 WL

1620075, at *4; UPMC II, 2022 WL 3042659, at *6. UPMC’s claims against the Pension Fund

were twice thrown out, the second time with prejudice, and UPMC has not indicated that it will

appeal the dismissal. See id.; see also ECF No. 26 at 1. The judicial economy arguments

underpinning UPMC’s motion have therefore fallen away because none of the core legal or factual

questions in this case will be resolved in the Declaratory Judgment Action, which was dismissed

on jurisdictional grounds. The lack of any reasonable prospect of that case settling or narrowing

any of the issues presented in this case weighs heavily against a stay. See, e.g., Jian Guo v. ZTO

Express (Cayman) Inc., No. 17-cv-5357, 2017 WL 6547746, at *3 (N.D. Cal. Dec. 22, 2017)

(denying a motion to stay where a related case would “not resolve any of the underlying legal

issues related to the” claims at issue); Canvs Corp. v. Flir Sys., Inc., No. 14-cv-180, 2014 WL

12616944, at *2 (M.D. Fla. June 10, 2014) (denying a motion to stay where “a stay will not

streamline issues at trial or reduce the burden of litigation for the Parties or the Court”). Further,

“the difficulty of litigating two concurrent lawsuits in separate jurisdictions” has been averted, and

the Pension Fund’s ERISA claims in this case can proceed without the threat of “inconsistent and

conflicting rulings in the concurrent cases.” ECF No. 6-3 at 3; see also In re CenturyLink Sales

Pracs. & Sec. Litig., MDL No. 17-2795, 2020 WL 7129889, at *9 (D. Minn. Dec. 4, 2020)




                                                  6
(denying a motion to stay pending the outcome of related arbitrations because there was “no risk

of inconsistent rulings”), appeal dismissed, No. 21-1030, 2021 WL 2792967 (8th Cir. Feb. 23,

2021); In re Chickie’s & Pete’s Wage & Hour Litig., No. 12-cv-6820, 2013 WL 2434611, at *4

(E.D. Pa. June 5, 2013) (denying a motion to stay where “there is no risk of inconsistent rulings”

between the case and a related agency investigation).

       So, because the Court does not perceive any other reason that counsels in favor of a stay

and additional delay of this case would not “promote efficient use of the court’s resources” but

would, in fact, harm Plaintiffs by further postponing adjudication of their ERISA claims, the

motion to stay is denied. Ctr. for Biological Diversity, 419 F. Supp. 3d at 20; see also St. Paul

Guardian Ins. Co. v. Shannon & Wilson, Inc., No. 06-cv-5, 2006 WL 1479521, at *3 (E.D. Mo.

May 25, 2006) (denying a motion to stay where “no parallel case is pending” in another court, and

therefore “judicial economy is served by deciding this case here in federal court”).

                                         CONCLUSION

       With the dismissal of the Declaratory Judgment Action, a stay in this case would be

inappropriate. Thus, and for the reasons set forth above, it is hereby

       ORDERED that UPMC’s Motion to Stay (ECF No. 6) is DENIED.

                                                                               Digitally signed by G. Michael
                                                     G. Michael Harvey Harvey
Date: August 24, 2022                                ___________________________________
                                                                       Date: 2022.08.24 17:33:57 -04'00'

                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 7